DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 15 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the isolation structure extending entirely through the gate electrode.”  The recitation “the isolation structure” lacks antecedent basis.  For the compact prosecution, “the isolation structure” will be interpreted as “the isolation trench.”
Claims 2-9 are also rejected as they inherit the deficiencies of claim 1 as identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (U.S. Pub. 2016/0225873) in view of Cheng et al. (U.S. Pub. 2014/0070357) in view of Liu et al. (U.S. Patent 9,000,555) as evidenced by Afzali-Ardakani et al (U.S. Pub. 2008/0102213).
Claims 1, 2, 6, 8 and 9:  Leobandung discloses a transistor in Fig. 7B, comprising: 
a semiconductor channel (230; paragraph 15) with a first surface (upper surface) and a second surface (lower surface) opposite the first surface (upper surface); 
a source electrode (240a; paragraph 20) coupled to the first surface of the semiconductor channel (230); 
a drain electrode (240b; paragraph 20) coupled to the first surface of the semiconductor channel (230); 
a gate dielectric (220; paragraphs 15 and 17) over the second surface (lower surface) of the semiconductor channel (230); 
a gate electrode (210; paragraph 15) separated from the semiconductor channel 230) by the gate dielectric (220); and 
an isolation trench (310; paragraph 19) adjacent to the semiconductor channel (230), the isolation trench (310) comprising an isolation fill material (310).
Examiner notes that substrate 210 of Leobandung is interpreted as a gate electrode, since a substrate can be a back gate to a transistor, as evidenced by Afzali-Ardakani et al. (Fig. 1, paragraph 5).
Leobandung appears not to explicitly disclose the isolation trench comprising a spacer lining a surface of the isolation trench,
wherein the spacer directly contacts a third surface of the semiconductor channel, wherein the third surface of the semiconductor channel couples the first surface to the second surface
wherein the spacer comprises hafnium and oxygen,
wherein a surface of the isolation trench has a tapered profile, and
wherein the spacer has a thickness that is less than approximately 5 nm.
Cheng et al., however, in Fig. 14 and paragraphs 62 and 63, discloses the isolation trench (700 and 800) comprising a spacer (800) lining a surface of the isolation trench (700 and 800),
wherein the spacer (800) directly contacts a third surface (side surface) of the semiconductor channel (300), wherein the third surface (side surface) of the semiconductor channel (300) couples the first surface (upper surface) to the second surface (lower surface),
wherein the spacer (800) comprises hafnium and oxygen,
wherein a surface of the isolation trench (700 and 800) has a tapered profile, and
wherein the spacer has a thickness that is less than approximately of 3 nm to 7 nm.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Leobandung with the disclosure Cheng et al. to have made the isolation trench comprising a spacer lining a surface of the isolation trench, wherein the spacer directly contacts a third surface of the semiconductor channel, wherein the third surface of the semiconductor channel couples the first surface to the second surface, wherein the spacer comprises hafnium and oxygen, and wherein a surface of the isolation trench has a tapered profile in order to protect the surrounding elements (paragraph 7); and to have made the spacer has a thickness that is less than approximately 5 nm since the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Leobandung in view of Chang et al. appears not to explicitly disclose the isolation trench extending entirely through the gate electrode.
Liu et al., however, in Fig. 1 and in column 2, line 63 – column 3, line 12, discloses the isolation trench (37) extending entirely through the gate electrode (31).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Leobandung in view of Cheng et al. with the disclosure of Liu et al to have made the isolation trench extend entirely through the gate electrode in order to electrically isolate the devices (column 1, lines 33-36, column 2, lines 4-7 of Liu et al.).
Claim 3:  Leobandung in view of Cheng et al. in view of Liu et al. discloses the transistor of claim 1, and Leobandung in Fig. 7B further discloses wherein the isolation trench (310) is adjacent to surfaces of the semiconductor channel (230), the gate dielectric (220), and the gate electrode (210).
Claim 7:  Leobandung in view of Cheng et al. in view of Liu et al. discloses the transistor of claim 1 and Leobandung in paragraph 16 further discloses wherein the semiconductor channel (230) is an oxide semiconductor.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Cheng et al. in view of Liu et al. as applied to claim 1 above, and further in view of Applicant’s admitted prior art, hereinafter referred to as AAPA.
Claim 4:  Leobandung in view of Cheng et al. in view of Liu et al. discloses the transistor of claim 1, and Leobandung in paragraph 27 further discloses the transistor is integrated in a semiconductor die.
Leobandung in view of Cheng et al. in view of Liu et al. appears not to explicitly disclose wherein the transistor is in a back end of line (BEOL) stack of the semiconductor die.
AAPA, however, discloses forming transistor in back end of the line stack (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Leobandung in view of Cheng et al. in view of Liu et al. with the disclosure of AAPA to have made the transistor is in a back end of line (BEOL) stack of the semiconductor die as it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Claim 5:  Leobandung in view of Cheng et al. in view of Liu et al. in view of AAPA discloses the transistor of claim 4, and Leobandung in paragraph 27 further discloses the transistor is an embedded transistor (embedded in an integrated circuit). AAPA discloses in paragraph 2 the transistor is an embedded DRAM transistor.  The recitation the transistor is a “DRAM transistor” has been considered and determined to be functional language, making the claim scope not distinguish over a transistor capable of the functional language recitation.  See M.P.E.P. § 2114, and precedents cited therein.  Since the device of Leobandung in view of Cheng et al. in view of Liu et al. in view of AAPA has substantially the same structure of the claims, the device would be capable of the functional language recitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822